Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Claim 1 requires among other things:
 A system for accelerating computation of an artificial neural network (ANN),…; and determine a plurality of pairs, wherein each pair of the plurality of pairs has a first value of the first plurality and a second value of the second plurality and wherein the first value and the second value satisfy criteria; the one or more arithmetic units being configured to perform mathematical operations on pairs of the plurality of pairs to obtain one or more results; the one of more accumulation units being configured to accumulate the one or more results to obtain accumulated results; and the one or more processing units being configured to_ determine, based on at least one of the accumulated results, an output of the one or more neurons, assign a label to a pair of the plurality of pairs, the label being associated with at least one accumulation unit of the one or more accumulation units; and select, based on the label, an accumulation unit from the one or more accumulation units to accumulate a result of mathematical operations performed on the pair.
Claim 17 recites similar limitations. 
Claim 20 requires among other things: 
“A system for accelerating computation of an artificial neural network (ANN), the system comprising:...; and the one or more processing units being configured to obtain accumulated results by: for each pair of the plurality of pairs: selecting, based on a label assigned to the pair, an accumulation unit; causing the selected accumulation unit to accumulate a result of one or more results corresponding to the pair; and determine, based on the accumulated results, an output of the one or more neurons.”

The closest prior art includes Turakhia (patent application publication No. 2018/0189056)(hereafter referred to as Turakhia ‘056) and Gura (patent No. 7,650,374).
Turakhia ‘056 taught  A system for accelerating computation of an artificial neural network (ANN)(e.g., see paragraphs 0025 and 0039-0040), the system comprising: one or more arithmetic units(computation unit including multipliers and adder)(e.g., see paragraph 0041); one or more accumulation units(the portion of the multiply-accumulate -reduce unit that performs accumulation)(e.g., see paragraph 0040 and 0049-0050); and one or more processing units coupled with the one or more arithmetic units and the one or more accumulation units, wherein: the one or more processing units are configured to: receive a first plurality of first values and a second plurality of second values associated with one or more neurons of the ANN; and determine a plurality of pairs (weights and activations of the neural network are received and are determined and organized to be pairs )(e.g., see paragraph 0071), wherein each pair of the plurality of pairs has a first value of the first plurality and a second value of the second plurality and wherein the first value and the second value satisfy criteria (e.g., see paragraph 0085-0086); the one or more arithmetic units being configured to perform mathematical operations on pairs of the plurality of pairs to obtain one or more results; the one of more accumulation units being configured to accumulate the one or more results to obtain accumulated results (e.g., see paragraphs 0047-0050); and the one or more processing units being configured to determine, based on at least one of the accumulated results, an output of the one or more neurons (e.g., see paragraph 0050).


Turakhia ‘056 taught  wherein the one or more processing units are configured to determine that the first value and the second value satisfies the criteria by comparing the first value to a first reference number or comparing the second value to a second reference number (e.g., see paragraph 0072).

 Turakhia ‘056 taught wherein at least one of the first reference number or the second reference number is zero (e.g., see paragraph 0072)..

 Turakhia ‘056 taught  wherein at least one accumulation unit of the one or more accumulation units is configured to accumulate results of mathematical operations performed by at least two different arithmetic units of the one or more arithmetic units (e.g., see paragraph 0041 and 0050)[the addition of the results of plural multipliers provide accumulation of result of the multipliers].


 Turakhia ‘056 taught  wherein a count of pairs in the plurality of pairs is less than a count of all possible pairs including a first value of the first plurality and a second value of the second plurality(e.g., see paragraph 0047)[note the count of pairs that is loaded tor execution is less than a count of all possible pairs, as the pairs that include one value that is zero is prevented from being loaded and executed also the claim does not specify a count operation is performed therefore the count is implicit].

Turakhia ‘056 taught  wherein one of: the first plurality of first values includes inputs of the one or more neurons of the ANN and the second plurality of the second values includes weights associated with the inputs of the one or more neurons of the ANN; or the first plurality of first values includes the weights associated with the inputs of the one or more neurons of the ANN and the second plurality of the second values includes the inputs of the one or more neurons(e.g., see paragraphs 0071 and 033 and 0039).

 Turahkia ‘056 taught the system of claim 1, wherein at least one arithmetic unit of the one or more arithmetic units include at least one electronic circuit configured to perform the mathematical operations (e.g., see paragraph 0038- 0041)[note the general purpose processor DSP or ASIC or FPGA or PLD or transistor logic or discrete hardware components which emulate the deep convolutional network provide the electronic circuit which the arithmetic unit(s) include].

 Gura taught  wherein a number of the one or more accumulation units is larger than a number of the one or more arithmetic units(e.g., see fig. 5) [the accumulation elements (325a-325e) in figs. 3, 5 provide the claimed accumulation units as they are separately enabled (e.g., see col. 7, lines 1-14 and col. 8, lines 1-12).
Turakhia ‘056 taught  wherein the performing the mathematical operations on at least one pair of the plurality of the pairs includes multiplication of a first value of the at least one pair and a second value of the at least one pair.(e.g., see paragraph 0050).
Gura  taught  wherein a number of the one or more accumulation units is larger than a number of the one or more arithmetic units. (e.g., see fig. 5) [the accumulation elements (325a-325e) in figs. 3, 5 provide the claimed accumulation units as they are separately enabled (e.g., see col. 7, lines 1-14 and col. 8, lines 1-12).
Gura taught wherein the at least one electronic circuit includes one or more clock signals to trigger the performing of mathematical operations by the at least one electronic circuit (e.g., see fig. 5 and col. 8, lines 56- 67 and col. 9, lines 38-67)[the state machine provide signals which clock the mathematical operations].
Gura  taught wherein the at least one arithmetic unit is configured to, based on a clock of the one or more clock signals: at a first cycle of the clock, execute a mathematical operation on a first pair of the plurality of pairs to obtain a first result to be accumulated by a first accumulation unit of the one or more accumulation units; at a second cycle of the clock, execute a mathematical operation on a second pair of the plurality of pairs to obtain a second result to be accumulated by a second accumulation unit of the one or more accumulation units; and at a third cycle of the clock, execute a mathematical operation on a third pair of the plurality of pairs to obtain a third result to be accumulated by the first accumulation unit of the one or more accumulation units, wherein the first accumulation unit differs from the second accumulation unit(e.g., see figs.3, 5 and col. 8, lines 56-67 and col. 9, lines 38-67)[the state machine provides signals which clock the mathematical operations where at each clock cycle a mathematical operation is enable or clocked on an input pair of data and accumulated by a particular enabled accumulator element which is selectively changed each clock cycle; also note in col. 3, lines 42-58 and fig. 1 the accumulator is described as including multiple registers].
Gura taught wherein the electronic circuit includes one or more enable signals to trigger at least one of the accumulation units to accumulate a result of mathematical operations performed by the at least one arithmetic units (e.g., see figs. 3,5 and col 9, lines 38-67).
 Gura taught wherein at least one accumulation unit of the one or more accumulation units(815, 325a-325e) includes: at least one adder unit(533, 315); at least one multiplexer unit(selection unit(s) 539,545,323); and a plurality of register units(325a-325e), wherein the at least one accumulation unit is configured to receive a result from at least one of the arithmetic units (output from multiplication addition operation of elements 313,315 in fig. 5) and an information on selection (acc_en enable signal and acc2_sel from 327 and acc_4 sel signal), and wherein: the at least one multiplexer unit is configured to: select, based on the information of selection, a register unit from the plurality of register units; provide a value stored in the selected register unit to the adder unit; the adder unit being configured to perform an addition of the stored value and the result to obtain a sum; and wherein the sum is stored back to a register unit of the plurality of register units(e.g., see col. 7, line 54-col. 8, line 12 and col. 3, lines 51-58).

The closest prior art did not disclose the limitations in each of claims 1,17 and 20 respectively as shown above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/           Primary Examiner, Art Unit 2183